IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39439

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 552
                                                 )
       Plaintiff-Respondent,                     )     Filed: July 12, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
AL MARTIN BRONCHO,                               )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. Darren B. Simpson, District Judge.

       Judgment of conviction and unified sentence of ten years, with five years
       determinate, for felony driving under the influence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth Ann Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Al Martin Broncho pled guilty to felony driving under the influence.           Idaho Code
§§ 18-8004(1)(a), 18-8005(9). The district court sentenced Broncho to a unified term of ten
years, with five years determinate.    Broncho filed an Idaho Criminal Rule 35 motion for
reduction of sentence, which the district court denied. Broncho appeals, contending his sentence
is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.


                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Broncho’s judgment of conviction and sentence are affirmed.




                                                   2